Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
1)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 28, and 30-37, drawn to a fluid administration medical apparatus
Group II, claim 29, drawn to a fluid administration medication apparatus
Group III, claims 38-44, drawn to an intravenous catheter assembly
Group IV, claims 45-49, drawn to an intravenous catheter assembly
Group V, claims 50-54, drawn to an intravenous catheter assembly
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


    PNG
    media_image1.png
    380
    765
    media_image1.png
    Greyscale

Annotated Fig. 2

Groups I and IV lack unity of invention because even though the inventions of these groups require the technical features of: a catheter tube; a hub having a distal section and a proximal section, wherein the distal section is joined to the catheter tube and the proximal section defines a housing; a needle extending through the hub and the catheter tube and defining an axial direction, wherein the needle has opposite proximal 
Groups I and V lack unity of invention because even though the inventions of these groups require the technical features of: a catheter tube; a hub having a distal section and a proximal section, wherein the distal section is joined to the catheter tube and the proximal section defines a housing; a needle extending through the hub and the catheter tube and defining an axial direction, wherein the needle has opposite proximal 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical features of: a catheter tube; a hub having a distal section and a proximal section, wherein the distal section is joined to the catheter tube and the proximal section defines a housing; a needle extending through the hub and the catheter tube and defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip; a needle hub attached to the proximal end of the needle, these technical features are not special technical features as they do not make a contribution over the prior art in view of Woehr, in view of Woehr (2). Woehr teaches a fluid administration medical apparatus (Fig. 1) comprising: 
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical features of: a catheter tube; a hub having a distal section and a proximal section, wherein the distal section is joined to the catheter tube and the proximal section defines a housing; a needle extending through the hub and the catheter tube and defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip; a needle hub attached to the proximal end of the needle, these technical features are not special technical features as they do not make a contribution over the prior art in view of Woehr, in view of Woehr (2).  Woehr teaches a fluid administration medical apparatus (Fig. 1) comprising: catheter tube (Fig. 2; 104); a hub (Fig. 2; 102) having a distal section and a proximal section (as shown in Annotated Fig. 2), wherein the distal section is joined to the catheter tube (as shown in Fig. 2) and the proximal section defines a housing (Fig. 1; 130), wherein the hub comprises a first part and a second part, wherein each of the first and second parts has a distal end section and a proximal end section (as shown in 
Groups II and V lack unity of invention because even though the inventions of these groups require the technical features of: a catheter tube; a hub having a distal section and a proximal section, wherein the distal section is joined to the catheter tube and the proximal section defines a housing; a needle extending through the hub and the catheter tube and defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip; a needle hub attached to the proximal end of the needle, these technical features are not special technical features as they do not make a contribution over the prior art in view of Woehr, in view of Woehr (2).  Woehr teaches a fluid administration medical apparatus (Fig. 1) comprising: catheter tube (Fig. 2; 104); a hub (Fig. 2; 102) having a distal section and a proximal section (as shown in Annotated Fig. 2), wherein the distal section is joined to the catheter tube (as shown in Fig. 2) and the proximal section defines a housing (Fig. 1; 130), wherein the hub comprises a first part and a second part, wherein each of the first and second parts has a distal end section and a proximal end section (as shown in 
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical features of: a catheter tube; a catheter hub having a distal end and a proximal end, wherein the distal end is joined to the catheter tube and the proximal end defines a housing having an inner space; a needle extending through the catheter hub and the catheter tube defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip; a port extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub; and a needle hub attached to the proximal end of the needle, these technical features are not special technical features as they do not make a contribution over the prior art in view of Woehr in view of Phang et al. (U.S. PGPUB 20160361490), hereinafter Phang. Woehr teaches an intravenous catheter assembly (Fig. 1) comprising: a catheter tube (Fig. 2; 104); a catheter hub (Fig. 2; 102) having a distal end and a proximal end (as shown in Annotated Fig. 2), wherein the distal end is joined to the catheter tube (as shown in Fig. 2) and the proximal end defines a housing (Fig. 1; 130) having an inner space; a needle (Fig. 2; 108) extending through the needle hub and the catheter tube and defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip (Fig. 2; 110); and a needle hub (Fig. 2; 106) attached to the proximal end of the needle. Woehr does not teach a 
Groups III and V lack unity of invention because even though the inventions of these groups require the technical features of: a catheter tube; a catheter hub having a distal end and a proximal end, wherein the distal end is joined to the catheter tube and the proximal end defines a housing having an inner space; a needle extending through the catheter hub and the catheter tube defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip; a port extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub; and a needle hub attached to the proximal end of the needle, these technical features are not special technical features as they do not make a contribution over the prior art in view of Woehr in view of Phang. Woehr teaches an intravenous catheter assembly (Fig. 1) comprising: a catheter tube (Fig. 2; 104); a catheter hub (Fig. 2; 102) having a distal end and a proximal end (as shown in Annotated Fig. 2), wherein the distal end is joined to the catheter tube (as shown in Fig. 2) and the proximal end 
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical features of: a catheter tube; a catheter hub having a distal end and a proximal end, wherein the distal end is joined to the catheter tube and the proximal end defines a housing having an inner space; a needle extending through the catheter hub and the catheter tube defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip; a port extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub; a needle hub attached to the proximal end of the needle; and a needle guard slidably arranged on the needle, these technical features are not special technical 
2)	A telephone call was made to Henry Ward, III (Reg. No. 42212) on 07/08/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.S./
Examiner, Art Unit 3783   
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783